DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hajiyev et al (US2017/0249663).

Regarding claim 12, Hajiyev teaches a method of performing targeted actions, the method comprising:
accessing, by an action module, a plurality of profiles, each of the profiles being associated with a respective entity and comprising transaction history of the respective entity and engagement data of the respective entity;
generating, by an overall analyzer and comprising transaction history of the respective entity and engagement data of the respective entity, an overall score for the respective entity;
targeting, by the action module, an action to the respective entity associated with an overall score above a threshold; and
performing, by the action module, the targeted action.
(Hajiyev, see comments on claim 1, determining overall score S = a*[M]*u)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1-2, 8-11, 13, 16 and 17-18is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajiyev et al (US2017/0249663) in view of Umeda (US2017/0206450).

Regarding claims 1 and 17, Hajiyev teaches a system comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
(Hajiyev, Fig. 1; “if the user profile metric is expressed as a column vector u, the action probability matrix as [M], and the ad target profile metric as a row vector a, the result of the matrix multiplication a*[M]*u is a scalar number whose value represents the scale of the match between the user and the ad; the higher the number the better the match”, [0018]; for simplicity, let:
ad target profile metric (action metric) row vector a = [a1 a2];
user profile metric column vector u = [u1 u2]; and
a 2x2 action probability matrix [M] = [[m11 m12 || m21 m22]]; then 
a scalar number S = a*[M]*u can be expanded using simple matrix calculation as:
S = a1*u1*m11 + a1*u2*m12 + a2*u1*m21 + a2*u2*m22		eq. (1);
   = (a1*u1*m11 + a2*u1*m21) + (a1*u2*m12 + a2*u2*m22)		eq. (2);
   = a1(u1*m11 + u2*m12) + a2(u1*m21 + u2*m22)			eq. (3);
   = S_a1 + S_a2								eq. (4);
S_a1 and S_a2 are ad relevance score for ad item 1 and ad item 2, respectively for The terms in eqs. (1)-(3) will be used to explain the teachings below)
	accessing a plurality of profiles, each of the plurality of profiles being associated with a respective entity and comprising transaction history of the respective entity and engagement data of the respective entity;
(Hajiyev, Fig. 1; “a library 122 (e.g., database) of predetermined user profiles”, [0074]; Fig. 2, “the method continues with a step 208 of obtaining the user profile or user profile metric associated with the user identifier”, [0086]; transaction data such as “purchase history”, [0006], can be an entity of user profile u; Fig. 5, historical data 504)
	for each of the plurality of profiles:
		predicting, via a first neural network and based on the transaction history of the respective entity, how suitable a product or a service is for the respective entity;
(Hajiyev, “purchase history” (i.e., transaction history), [0006], can be element u1 of user profile vector u; then the predicted relevance (suitability) score of a product a1 or a2 of target product profile metric vector a to the u1 entity of a user profile is equal to a1*u1 or a2*u1, as indicated in eq. (2) above; u, a, and [M] as well as the relevance (suitability) score between a product and a user a*[M]*u for a particular user profile entity (e.g., u1 = “purchase history”) can be determined using machine learning in a neural network, “the preset ad target types and/or the preset user types are determined on the fly using a suitable unsupervised machine learning process, e.g., using a support vector machine, clustering analysis algorithm or the like”, [0039]; “neural network”, [0040])
		predicting, via a 
(Hajiyev, similarly, engagement can be another element u2 of user profile vector u; then the predicted interest score of a product a1 or a2 of target product profile metric vector a to the u2 entity of a user profile is equal to a1*u2 or a2*u2, as indicated in eq. (2) above; “This other behavioural information can be combined with emotion state information to derive further indicators of a computer user's reaction, e.g., engagement, disinterest, etc.”, [0028]; “the further metrics can include, but are not limited to, engagement, attentiveness, boredom, confusion, neutrality and valence”, [0031]; again, the score of interest level between a product and a user a*[M]*u for a particular user profile entity (e.g., u2 = “engagement”) can be determined using a neural network)
	While it is obvious that above suitability score and interest score may be carried out using a same neural network or two separate neural networks Hajiyev does not expressly disclose but Ernest teaches using two separate neural networks to predict suitability score and interest score, and
		determining, using an overall analyzer and based on the predicting via the first neural network and the predicting via the second neural network, an overall score for the respective entity;
(Umeda, Fig. 3; “in a parallel CNN such as illustrated in FIG. 3, it is possible to extract a feature from each input. In FIG. 3, a channel is provided for each input, and a network structure of a channel is suitable to that input. A feature is extracted from an input of each channel, and the features are combined in the last stage”, [0006]; one of inputs may be entity u1 (e.g., purchase history) of u along with a and [M] for predicting suitability score with one NN; another one of inputs may be entity u2 (e.g., purchase history) of u along with a and [M] for predicting interest score with another NN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Umeda into the system or method of Hajiyev in order to predict a suitability score and an interest score independently using a parallel neural network for determining an overall similarity score between the suitability score and the interest score. The combination of Hajiyev and Umeda also teaches other enhanced capabilities.
	The combination of Hajiyev and Umeda further teaches:
	identifying one or more profiles from the plurality of profiles having scores from among the overall scores that exceed a predefined threshold; and
(Hajiyev, eqs. (2)-(4) above; “a scalar number whose value represents the scale of the match between the user and the ad”, [0018]; “comparing the user profile with the ad target profile to generate a quantitative indicator of the similarity between the user profile and the ad target profile; returning the quantitative indicator to the ad network; and determining, based on the quantitative indicator, a bid for the candidate ad in response to the ad impression”, [abstract]; S_a1 or S_a2 represents the respective matching score (quantitative indicator) between the user profile and the target action a1 or a2; different values of S_a1 or S_a2 for different user profiles can be determined; Umeda, Fig. 3)
	performing one or more actions for each of the respective entities associated with the one or more profiles having the scores that exceed the predefined threshold.
(Hajiyev, Fig. 2, s208-214; “The method continues in the evaluating server with a step 209 of assessing (e.g., comparing) the candidate ad target profile(s) with the user profile to generate a quantitative indication (i.e., a score) that represents the quality of match between the ad target and the user. This is a valuable indicator of the prospects of an ad successfully achieving its goal”, [0087-0091]; ad delivery based on the overall score implies a score threshold)

Regarding claim 2, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein the first neural network and the second neural network each comprise an input layer, a plurality of analyzer layers configured in a serial chain, and an output layer.
(Umeda, Fig. 3)

Regarding claim 8, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein:
	the predicting how suitable the product or the service is for the respective entity comprises generating a first score;
the predicting how interested the respective entity is in the product or the service comprises generating a second score; and
the determining the overall score comprises calculating the overall score based on the first score and the second score.
(Hajiyev, Umeda, see comments on claim 1)

Regarding claim 9, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 2, wherein the overall analyzer:
receives input from the output layer of each of the plurality of analyzer layers or an output from a last analyzer layer in each of the plurality of analyzer layers; and
generates the overall scores using a plurality of perceptrons.
(Hajiyev, Umeda, see comments on claim 1; Umeda, Fig. 3, a NN contains many layers and neurons/perceptrons; fully connected (FC) layer takes the outputs from different independent NN and generate overall scores at the output of the NN)

Regarding claim 10, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein: the respective entity comprises a merchant.
(Hajiyev, “The advertiser can determine a bid (e.g., select an ad and select a bid price) based on the scores received for a plurality of available ads”, [0018]; an advertiser can be a merchant)

Regarding claim 11, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 1, wherein:
the one or more actions correspond to targeting advertising or sales to the products or service.
(Hajiyev, “The advertiser can determine a bid (e.g., select an ad and select a bid price) based on the scores received for a plurality of available ads”, [0018]; bidding products or services)

Regarding claim 13, Hajiyev teaches its/their respective base claim(s).
The combination of Hajiyev and Umeda teaches the wherein the generating the first score or the generating the second score comprises:
processing the engagement data using an input layer;
further processing the engagement data using a plurality of analyzer layers in series; and
further processing an output of a last analyzer layer in the series using an output layer to generate the first score or the second score for each factor of a plurality of factors.
(Hajiyev, Umeda, see comments on claim 1; an NN contains many layers; Umeda, Fig. 3; “in a parallel CNN such as illustrated in FIG. 3, it is possible to extract a feature from each input. In FIG. 3, a channel is provided for each input, and a network structure of a channel is suitable to that input. A feature is extracted from an input of each channel, and the features are combined in the last stage”, [0006]; one of inputs may be entity u1 (e.g., purchase history) of u along with a and [M] for predicting suitability score with one NN; another one of inputs may be entity u2 (e.g., purchase history) of u along with a and [M] for predicting interest score with another NN)

Regarding claim 16, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the method of claim 13, further comprising processing, by each of the plurality of analyzer layers, one or more of an output from the input layer or an output from one or more of the plurality of analyzer layers before it in the series.
(Umeda, Fig. 3)

Regarding claim 18, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination of Hajiyev and Umeda teaches the non-transitory machine-readable medium of claim 17, wherein analyzing by the first neural network or the analyzing by the second neural network comprises processing the corresponding ones of the plurality of data items through a plurality of analyzer layers arranged in series.
(Hajiyev, Umeda, see comments on claims 1-2; Umeda, Fig. 3)

Claim(s) 3-5, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajiyev et al (US2017/0249663) in view of Umeda (US2017/0206450) and further in view of Wikipedia (Activation function, April 2019).

Regarding claim 3, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination further teaches the system of claim 2, wherein each of the analyzer layers comprises:
a neural network layer having a plurality of neurons receiving input from one or more of the input layer or one or more of the plurality of analyzer layers before it in the serial chain; and
(Umeda, Fig. 3)
	the combination of Hajiyev and Umeda does not expressly disclose but Wikipedia teaches:
an activation function for each of the plurality of neurons selected from a plurality of activation functions during training.
(Wikipedia, “In artificial neural networks, the activation function of a node defines the output of that node, or "neuron," given an input or set of inputs. This output is then used as input for the next node and so on until a desired solution to the original problem is found”, “the activation function is usually an abstraction representing the rate of action potential firing in the cell”, p1/9; Table p4/9-6/9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wikipedia into the modified system or method of Hajiyev and Umeda in order to control a neuron/cell firing rate in a neural network using an activation function in one or more neural network layers. The combination of Hajiyev, Umeda and Wikipedia also teaches other enhanced capabilities.

Regarding claim 4, the combination of Hajiyev, Umeda and Wikipedia teaches its/their respective base claim(s).
The combination further teaches the system of claim 3, wherein the plurality of activation functions includes log-sigmoid, rectified linear unit activation, and tanh.
(Wikipedia, Table, p4/9; “Logistic (a.k.a. Sigmoid or Soft step)” (“the use of the logistic activation function would map all inputs in the real number domain into the range of 0 to 1”, p1/9); “TanH”, “Rectified linear unit (ReLU)”)

Regarding claim 5, the combination of Hajiyev, Umeda and Wikipedia teaches its/their respective base claim(s).
The combination further teaches the system of claim 3, wherein each of the plurality of analyzer layers further comprises a dropout layer for selecting an output of one or more of the plurality neurons to be replaced with zero during training.
(Umeda, Fig. 8, “In FIG. 8, the hatched nodes are nodes for which block dropout was executed (or in other words f nodes of which values were replaced with 0), and the dashed edges are edges that are affected by the block dropout”, [0058])

Regarding claim 14, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination of Hajiyev, Umeda and Wikipedia further teaches the method of claim 13, wherein an activation function for each of the plurality of analyzer layers is selected from a plurality of activation functions during training.
(Wikipedia, Table, p4/9-p6/9; one or more of the listed activation functions may be deployed in the NN with training)

Regarding claim 19, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination non-transitory machine-readable medium of claim 18, wherein an activation function for each of the plurality of analyzer layers is selected from a plurality of activation functions during training of the first neural network or the second neural network.
(Wikipedia, Table, p4/9-p6/9; one or more of the listed activation functions may be deployed in the NN with training)

Claim(s) 6-7, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hajiyev et al (US2017/0249663) in view of Umeda (US2017/0206450) and further in view of Anderson et al (US2020/0250185).

Regarding claim 6, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination does not expressly disclose but Anderson teaches the system of claim 2 wherein the input layer scales input numerical values according to z-scores.
(Anderson, “Z-scaling (transforming all values into the number of standard deviations from the population mean, or X^T=(x-u)/sigma), and binning algorithms, for example”, [0082])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Anderson into the modified system or method of Hajiyev and Umeda in order to ensure the usefulness and accuracy of the output predictions of a model with proper formulation and pre-processing of the input data using z-scores or z-scaling. The combination of Hajiyev, Umeda and Anderson also teaches other enhanced capabilities.

Regarding claim 7, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination of Hajiyev, Umeda and Anderson further teaches the system of claim 2, wherein the input layer scales input categorical values using a weight of evidence approach.
(Anderson, “Weight of Evidence”, [0082, 0072-0073])

Regarding claims 15 and 20, the combination of Hajiyev and Umeda teaches its/their respective base claim(s).
The combination of Hajiyev, Umeda and Anderson further teaches the method of claim 13, further comprising:
scaling, by the input layer, input numerical values according to z-scores; or
encoding, by the input layer, input categorical values using a weight of evidence approach.
(Anderson, “Z-scaling (transforming all values into the number of standard deviations from the population mean, or X^T=(x-u)/sigma), and binning algorithms, for example”, [0082]; “Weight of Evidence”, [0082, 0072-0073])


Response to Arguments
Applicant's arguments filed on 7/5/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1, 12 and 17, Applicant, in pages 9-10 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				7/25/2022